Fairhurst, J.
(concurring) — I agree with the majority that the justice system should be open subject to very specific exceptions, and I agree that the Seattle Times Co. v. Ishikawa, 97 Wn.2d 30, 640 P.2d 716 (1982), factors should apply to the determination of what court documents may be sealed in this case.
I write separately because the InfoSpace Special Litigation Committee (SLC), prior to filing its motion to terminate the shareholder derivative suit, received a protective order allowing it to file its motion and supportive documentation under seal.
In light of our decision in this case that such documents may be open to the public after the Ishikawa factors are applied, I believe the SLC should be allowed to withdraw all of its documents and submit anew its pleadings and any attachments—knowing that those documents may be subject to disclosure pursuant to the Ishikawa factors.
Kennedy, J. Pro Tern., concurs with Fairhurst, J.